DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary of Amendments
Claims 1-20 have been previously presented.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 of the currently examined application (17/211,509) are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 5, 7, 9, 10, 11, 13, 16 and 17 of U.S. Patent 10,983,201. Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art that the claim language provided in claim 1 of the current application 17/211,509: “A system for real-time mapping in a movable object environment, comprising: at least one movable object, including a computing device; a scanning sensor electronically coupled to the computing device; a positioning sensor electronically coupled to the computing device; a client device in communication with the at least one movable object…generate the real-time visualization of the point cloud data and the position data as it is received based on the resolution; and display the real-time visualization using a user interface provided by the visualization application.”, though it is a slight variation from claim 1 of U.S. Patent 10,983,201: “A system for real-time mapping in a movable object environment, comprising: at least one movable object, including a computing device;  a scanning sensor electronically coupled to the computing device;  a positioning sensor electronically coupled to the computing device;  a client device in communication with the at least one movable object…generate the real-time visualization of the second point cloud data.”, is similar in scope and would provide analogous display of real time visualization of point cloud data. Table I listed below is provided to show which claims in the current application 17/211,509 that are also rejected on the ground of nonstatutory obviousness-type double patenting and map to claims of U.S. Patent 10,983,201. Table II is provided below to show how the claimed limitations from claims 1-5 of the current application 17/211,509 map to independent claim 1 of U.S. Patent 10,983,201.

TABLE 1
Current Application: 17/211,509
Claims  1-5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20  
U.S. Patent: 10,983,201 
Claims  1,    5, 6, 7, 9,  7,   7, 10, 11, 17, 13, 15, 13, 13, 16, 17


TABLE II
Current Application: 17/211,509 (Claims 1-5)
U.S. Patent: 10,983,201 (Claim 1)
1. A system for real-time mapping in a movable object environment, comprising: 
at least one movable object, including a computing device; 
a scanning sensor electronically coupled to the computing device; 
a positioning sensor electronically coupled to the computing device;

1. A system for real-time mapping in a movable object environment, comprising: 
at least one movable object, including a computing device;  
a scanning sensor electronically coupled to the computing device;  
a positioning sensor electronically coupled to the computing device;

a client device in communication with the at least one movable object, the client device including at least one processor and a visualization application, the visualization application including instructions which, when executed by the processor, cause the visualization application to: receive point cloud data from the scanning sensor and position data from the positioning sensor;

a client device in communication with the at least one movable object, the client device including at least one processor and a visualization application, the visualization 
application including instructions which, when executed by the processor, cause 
the visualization application to: 
receive point cloud data from the scanning 
sensor and position data from the positioning sensor;

determine a resolution for a real-time visualization of the point cloud data; 
generate the real-time visualization of the point cloud data and the position data as it is received based on the resolution; and 
display the real-time visualization using a user interface provided by the visualization application.

record the point cloud data and the position data to a storage location;  
generate a real-time visualization of the point cloud data and the position data as it is received;  
display the real-time visualization using a user interface provided by the visualization application;  

2. The system of claim 1, wherein to determine the resolution for the real-time visualization of the point cloud data, the instructions, when executed by the processor, further cause the visualization application to: determine the resolution based on available computing resources.
3. The system of claim 1, wherein to determine the resolution for the real-time visualization of the point cloud data, the instructions, when executed by the processor, further cause the visualization application to: determine the resolution based on a user input specifying a voxel size.


4. The system of claim 3, wherein the voxel size is specified via a user interface element rendered in the user interface which enables the user to incrementally increase or decrease the voxel size.  
5. The system of claim 1, wherein the instructions to generate the real-time visualization of the point cloud data and the position data as it is received, when executed by the processor, further cause the visualization application to: 31Attorney Ref. No.: 1013P1003US2 
generate the real-time visualization of the point cloud data based on an intensity value associated with each point in the point cloud data.













receive a request to generate a second point cloud data having a different resolution than the point cloud data;  

change a voxel size based at least on the request to generate the second point cloud data for changing a resolution of the point cloud data; and 






generate the real-time visualization of the second point cloud data.



Response to Arguments
Applicant’s arguments filed 08/25/22 have been fully considered but they are not persuasive. 
In regards to the double patenting rejection of claims 1-20, the applicant’s arguments state that the claimed limitation recited in claim 1 of 17/211,509: “generate the real-time visualization of the point cloud data and the position data as it is received based on the resolution“ is not equivalent to the limitation recited in claim 1 of US Patent 10,983,201 “generate a real-time visualization of the point cloud data and the position data as it is received“. However, the entirety of the limitations of claims 1-5 of application 17/211,509 were relied upon in the double patenting rejection to reject the limitations of claim 1 of US Patent 10,983,201. As clearly shown in Table II in above the double patenting rejection, the limitations listed in claim 3 of 17/211,509(“…wherein to determine the resolution for the real-time visualization of the point cloud data, the instructions, when executed by the processor, further cause the visualization application to: determine the resolution…”) clearly dictate real time visualization of point cloud data in regards to a resolution, as recited in the limitations listed in claim 1 of US Patent 10,983,201(“…receive a request to generate a second point cloud data having a different resolution than the point cloud data…based at least on the request to generate the second point cloud data for changing a resolution of the point cloud data; and generate the real-time visualization of the second point cloud data.”). Therefore, the applicant’s arguments in regards to the double patenting rejection of claims 1-20 are unpersuasive.
The applicant’s arguments in view of the 35 U.S.C. 103 rejection of claims 1, 5-8, 12-15, 19 and 20 are persuasive and the 35 U.S.C. 103 rejection of claims 1, 5-8, 12-15, 19 and 20 has been withdrawn. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Said Broome whose telephone number is (571)272-2931. The examiner can normally be reached Monday - Friday 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Said Broome/Primary Examiner, Art Unit 3649